Citation Nr: 9921604	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for traumatic arthritis of 
the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for lumbosacral strain 
with arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
October 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for degenerative 
joint disease of the left knee; denied increased ratings for 
traumatic arthritis of the right knee, and lumbosacral strain 
with arthritis; and determined that new and material evidence had 
not been presented to reopen a claim of service connection for 
fallen arches.  

The veteran filed a Notice of Disagreement (NOD) related to these 
determinations in December 1995, and the RO provided him a 
Statement of the Case (SOC) in February 1996.  He filed a VA Form 
9 in February 1996; however, he did not include the issue of 
whether new and material evidence had been submitted to reopen a 
claim of service connection for fallen arches.  Therefore, his 
appeal of this issue was not perfected and is not certified for 
appellate review.  Hence, this issue is not properly before the 
Board, and will not be addressed in this decision.  The remaining 
three issues were certified for appeal, and the case was 
transferred to the Board.  

In a July 1997 decision, the Board denied service connection for 
degenerative joint disease of the left knee.  This represents a 
final decision on the matter and no further discussion of this 
issue is warranted at this time.  

In the July 1997 decision, the Board also remanded the issues of 
entitlement to increased ratings for the service-connected 
traumatic arthritis and lumbosacral strain with arthritis, to the 
RO for further development.  In August 1998, the Board again 
remanded those issues to the RO for additional development.  At 
present, the Board finds that the requested development has been 
fully accomplished and will address the merits of the veteran's 
claims in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  

2.  On VA examination in November 1998, the veteran's right knee 
demonstrated extension to 0 degrees, and flexion to 132 degrees; 
there was no lateral instability, but there was objective 
evidence of swelling which affected limitation of motion.  

3.  On VA examination in November 1998, the veteran's low back 
demonstrated forward flexion to 90 degrees, backward extension to 
30 degrees, and left and right lateral extension to 30 degrees, 
with characteristic pain on motion; there were no muscle spasms, 
the whole spine did not list to the opposite side, and there were 
no additional factors affecting limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for traumatic arthritis 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257 (1998).  

2.  The criteria for an increased rating for lumbosacral strain 
with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At a VA examination in November 1995, the veteran reported 
constant pain and recurrent swelling in both knees.  He also 
experienced occasional buckling of the right knee.  Clinical 
evaluation revealed that he walked without a limp, was able to 
walk on his heels and toes, and was able to squat although 
poorly.  It was observed that the right knee appeared slightly 
larger than the left, but there was no fluid demonstrated.  There 
was no deformity, and no lateral instability.  The drawer sign 
was negative; and patella wipe was negative for crepitus and 
pain.  There was tenderness to pressure over the anterior joint 
space.  Range of motion of the right knee was from 0 degrees in 
flexion to 130 degrees in extension.  The diagnosis was mild 
degenerative arthritis of the right knee.  

At another VA examination in November 1995, the veteran 
complained of constant low back pain, which was worse after 
standing for a long time or lifting.  Clinical evaluation 
revealed that there was no postural abnormality and no fixed 
deformity.  There were no muscle spasms in the back.  Range of 
motion was forward flexion to 90 degrees, with pain; backward 
extension to 30 degrees; right and left lateral flexion to 30 
degrees; and right and left rotation to 35 degrees.  There was 
pain on all movements, except left rotation.  Knee and ankle 
jerks were 2+ and equal.  Straight-leg raising was to 90 degrees, 
and caused some non-radiating back pain.  The diagnoses were:  
spondylolysis of L5 with first-degree spondylolisthesis of L5 on 
S1; and mild degenerative arthritis of the lumbar spine.  

A VA progress note, dated in April 1996, shows that the veteran 
was seen for complaints of pain in both knees.  Range of motion 
of the right knee was from 0 degrees in extension to 130 degrees 
in flexion.  The clinical assessment was right patellofemoral 
pain.  A follow-up record, dated in May 1996, indicates that an 
MRI of the right knee revealed mild degenerative joint disease in 
the patellofemoral joint, with small mainly cystic lesions in the 
subarticular regions of the lateral tibial and femoral condyles; 
and a small area of chondromalacia in the medial femoral condyle.  

At a personal hearing before a hearing officer at the RO in May 
1996, the veteran testified that he experienced pain in his lower 
back and right knee upon movement.  He was unable to exercise, 
but this was mainly due to disability associated with his neck.  
He did not have flare-ups in either his back or right knee.  He 
did experience sharp pains down the side of his right leg; 
however, doctors did not want to do a knee replacement until 15 
or 20 years had passed.  He reported difficulty climbing stairs, 
and that he had pain when he walked.  He also occasionally 
experienced muscle spasms in his lower back.  

A VA consultation sheet indicates that the veteran was seen in 
August 1996, for complaints of pain in his knees and back.  He 
related a history of spondylolysis with grade I 
spondylolisthesis.  Clinical evaluation revealed that he had some 
mild paravertebral spasms, and was able to flex to only about 45-
50 degrees.  He was able to get up on his heels and toes, and had 
no sciatic notch tenderness.  He did ambulate with some pain.  
There was no definite fluid through the right knee joint, but 
there was general tenderness on both knees upon patella wipe.  
There was no instability of the collateral ligament, and the 
drawer sign was negative.  

At a VA examination in November 1998, the veteran reported that 
his right knee gave him some trouble.  After walking a half mile, 
the knee would swell and become painful.  When the knee swelled, 
flexion was limited to 90 degrees.  Weather changes also caused 
some pain.  Occasionally, the knee would buckle underneath him, 
but he was able to catch himself before falling.  Walking 
downhill or down steps caused pain.  He used to seek outpatient 
treatment from the VA; however, his last visit had been more than 
a year ago.  Clinical evaluation revealed that the veteran walked 
well, and without a limp.  He was able to walk on his heels and 
toes.  There was no collateral ligament laxity, and the drawer 
sign was negative.  There was no fluid or swelling in the joint.  
Patella wipe demonstrated no crepitus and no pain.  The 
McMurray's sign was negative.  Range of motion of the right knee 
was extension to 0 degrees and flexion to 132 degrees.  X-rays 
showed no evidence of arthritis; however, the examiner commented 
that films reviewed by a different radiologist, in November 1995, 
demonstrated mild degenerative arthritis in both knees.  The 
diagnosis was mild degenerative arthritis in both knees.  The 
examiner noted that when the knee swelled occasionally, that 
might limit flexion to 90 degrees.  

At another VA examination in November 1998, the veteran reported 
low back pain which came and went but was not really bad.  He 
formerly experienced radiation down the right leg, but he had not 
had that symptom in years.  At present, his back pain was 
worsened by prolonged standing or lying flat in the supine 
position.  Occasionally, he had a muscle spasm in the lumbar 
spine.  He did not have flare-ups.  Clinical evaluation revealed 
that the veteran walked well without a limp.  There was no 
deformity of the spine.  The veteran indicated that the area of 
his backache was at L5, but there were no muscle spasms in that 
area.  Range of motion of the lumbar spine was flexion to 90 
degrees with some discomfort; extension to 30 degrees with some 
discomfort; left lateral bending to 30 degrees without pain; and 
right lateral bending to 30 degrees with some discomfort.  
Neurological examination indicated that knee and ankle jerks were 
3+ and equal.  There was no hypalgesia in either thigh.  
Straight-leg raising was to 90 degrees and negative for pain.  X-
rays showed minimal osteoarthritis at L1-2.  The diagnosis was 
chronic lumbar strain with minimal osteoarthritis at L1-2.  

Numerous medical records were received from the Social Security 
Administration (SSA).  This evidence, which includes duplicate 
copies of the veteran's VA medical records discussed in detail 
above, does not present any further information on the 
disabilities being addressed in this decision.  

II.  Analysis

The Board finds the veteran's claims for an increased ratings are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) has held that, when a 
veteran asserts that a service-connected disability has increased 
in severity, the claim for an increased rating is generally well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Furthermore, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty to 
assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Although the regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
More movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) Weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) Excess 
fatigability; 
(e) Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor 
of disability, and the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will greatly 
assist the identification.  . . .  The intent of the schedule is 
to recognize painful motion with joint or periarticular pathology 
as productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation, either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held 
that diagnostic codes which provide a rating solely on the basis 
of loss of range of motion must be considered with 38 C.F.R. 
§§ 4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent possible, 
the degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination should 
be noted.  However, in Johnson v. Brown, 9 Vet.App. 7 (1996), the 
Court noted that, since Diagnostic Code 5257 (impairment of the 
knee) was not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  

The VA General Counsel has issued an opinion concluding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes (DC) 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14.  However, 
it was noted that such a separate rating must be based upon 
additional disability.  Where a knee disorder is already rated 
under DC 5257, the veteran must also exhibit limitation of motion 
under DC's 5260 or 5261 in order to obtain the separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of these codes, 
there is no additional disability for which a rating may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, 
the General Counsel noted that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998).

Traumatic arthritis is rated as degenerative arthritis.  
Diagnostic Code (DC) 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  A 10 percent rating 
will be assigned if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  In 
addition, if occasional incapacitating exacerbations are also 
demonstrated, a 20 percent rating will be assigned.  These 
ratings will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, including Note 
1.  


A.  Traumatic Arthritis of the Right Knee

The rating decisions in the claims file reflect that the 
veteran's traumatic arthritis of the right knee is, at present, 
evaluated under the provisions of DC's 5010-5257 of VA's Schedule 
for Rating Disabilities, at 38 C.F.R. § 4.71a.  As noted above, 
DC 5010 pertains to "traumatic arthritis."  DC 5257 pertains to 
"other impairment of the knee."  Slight recurrent subluxation 
or lateral instability is assigned a 10 percent disability 
rating.  Moderate recurrent subluxation or lateral instability 
warrants a 20 percent disability rating.  A 30 percent disability 
rating requires that the recurrent subluxation or lateral 
instability be severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ratings are also provided for limitation of motion of the leg.  A 
rating in excess of 10 percent is warranted when flexion is 
limited to 30 degrees or less; or extension is limited to 15 
degrees or more.  38 C.F.R. § 4.71a, DC's 5260, 5261.  Full range 
of motion of the knee is measured from 0 degrees to 140 degrees 
in flexion and extension.  38 C.F.R. § 4.71, Plate II.  

The Board finds that an increased rating for the veteran's 
traumatic arthritis of the right knee is not warranted under DC's 
5257, 5260, or 5261.  First, it is noted that the veteran would 
be entitled to separate ratings under DC 5257 and DC 5010, if the 
medical evidence were to reflect clinical findings of recurrent 
subluxation or lateral instability, and objective manifestations 
of traumatic arthritis.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98, 
supra.  However, based upon the objective evidence of record, the 
Board concludes that separate ratings are not warranted at this 
time.  Clinical findings on VA examinations, in November 1995 and 
November 1998, indicated that there was no lateral instability in 
the right knee, and the drawer sign was negative.  It also has 
not been demonstrated that the veteran experiences recurrent 
subluxation.  Therefore, a rating under DC 5257 is not warranted.  

In addition, the veteran's range of motion of the right knee is 
virtually full.  Hence, he would not be entitled to a compensable 
rating under either DC 5260 or DC 5261.  However, the Board notes 
that clinical findings do indicate that the veteran experiences 
swelling in the right knee, and some pain, particularly with 
ambulation.  Furthermore, the examiner noted that when the knee 
swelled, flexion could be limited to 90 degrees.  Based on these 
findings, and in accordance with DeLuca, supra, the veteran's 
right knee disability has been assigned a 10 percent disability 
rating pursuant to DC 5010.  Further consideration of these same 
findings to justify an increased rating would result in 
pyramiding.  See 38 C.F.R. § 4.14.  Therefore, in view of the 
evidentiary record before us, it is the Board's judgment that the 
10 percent rating currently assigned best reflects the veteran's 
service-connected traumatic arthritis of the right knee.  

B.  Lumbosacral Strain with Arthritis

The rating decisions in the claims file reflect that the 
veteran's lumbosacral strain with arthritis is, at present, 
evaluated under the provisions of DC's 5010-5295 of the Schedule 
for Rating Disabilities, at 38 C.F.R. § 4.71a.  As noted above, 
DC 5010 pertains to "traumatic arthritis."  DC 5295 pertains to 
"lumbosacral strain."  Lumbosacral strain with characteristic 
pain on motion is assigned a 10 percent disability rating.  
Lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing position 
is assigned a 20 percent disability rating.  To warrant a 40 
percent rating, the lumbosacral strain must be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

DC 5292 pertains to "limitation of motion of the lumbar spine."  
Slight limitation of motion of the lumbar spine is assigned a 10 
percent disability rating; moderate limitation of motion is 
assigned a 20 percent disability rating; and severe limitation of 
motion warrants a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

The Board finds that an increased rating for the veteran's 
lumbosacral strain with arthritis is not warranted under either 
DC 5295 or 5292.  First, it is noted that both of these codes 
involve limitation of motion of the spine.  Therefore, 
consideration of a separate rating for arthritis of the 
lumbosacral spine would be inappropriate.  See VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, supra.  Second, at the most recent VA 
examination in November 1998, clinical evaluation revealed normal 
musculature of the lumbar spine and almost full range of motion.  
In addition, there was no deformity, and straight-leg raising was 
negative for pain.  Based on these findings, the veteran's 
lumbosacral strain with arthritis may not be considered severe.  
He did not demonstrate marked limitation of forward bending in 
the standing position, and the whole spine did not list to the 
opposite side.  Furthermore, there was no abnormal mobility on 
forced motion.  DC's 5286 and 5288 pertain to ankylosis of the 
lumbar spine and, as the veteran does not have ankylosis, a 
higher rating is not warranted under those codes.  Similarly, DC 
5293, pertaining to intervertebral disc syndrome, does not allow 
the veteran a higher rating since he has not been diagnosed with 
disc disease.  

The Board has considered, in light of DeLuca, supra, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  An increased rating is 
not warranted under these provisions, as no additional factors 
affecting limitation of motion were shown on medical examinations 
or in the veteran's reported history, to warrant assignment of a 
higher rating.  As noted above, the higher of two ratings is to 
be assigned only where the overall disability picture more nearly 
approximates the criteria for such a rating.  In view of the 
evidentiary record before us, it is the Board's judgment that the 
20 percent rating currently assigned best reflects the veteran's 
service-connected lumbosacral strain with arthritis.  


C.  Conclusion

In conclusion, while we appreciate the veteran's sincere belief 
in the merits of his claims, the actual objective findings do not 
support an increased rating for either his traumatic arthritis of 
the right knee, or his lumbosacral strain with arthritis.  The 
Board finds that the preponderance of the evidence is against the 
claims and, therefore, increased ratings are not warranted at 
this time.  


ORDER

An increased rating for traumatic arthritis of the right knee is 
denied.  

An increased rating for lumbosacral strain with arthritis is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

